Citation Nr: 0628674	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-20 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracic and lumbar spine 
from December 21, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By the March 1997 rating decision, the RO 
granted service connection for low back strain utilizing 
38 C.F.R. § 4.71a, Diagnostic Code 5295, and assigned an 
initial 10 percent evaluation, effective December 21, 1996.  
By a March 1998 rating decision, the RO assigned a 20 percent 
disability evaluation, effective from December 21, 1996.  
During the pendency of the appeal, the RO re-characterized 
this disability as degenerative disc disease of the thoracic 
and lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome (IVDS)).  (As will be 
explained below, the current diagnostic code for IVDS is 
5243.)

In June 2003, the Board remanded this case to the RO for 
additional development, to include VA examinations, which 
were performed in September 2003.  The Board remanded again 
in September 2004 in order to apprise the veteran of changes 
to the criteria used to evaluate diseases and injuries of the 
spine, to afford him new examinations that comport with the 
new rating criteria, and to obtain previously requested 
opinions as to the extent to which the veteran experienced 
functional impairments such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or flare-ups of 
the back disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
or decrease is warranted at any time since the award of 
service connection, a practice known as "staged" ratings.  
Id.  Inasmuch as the rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the thoracic 
and lumbar spine is evidenced by complaints of pain, 
limitation of motion to no worse than 45 degrees of flexion, 
and moderate recurring attacks resulting in missed work 
totaling one to two weeks in one year.

2.  The veteran's service-connected thoracic and lumbar spine 
disability is also manifested by separate neurologic 
disability evidenced by sciatic pain and mild L5 
radiculopathy symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
degenerative disc disease of the thoracic and lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5243 (2005).

2.  The veteran has a neurologic disability associated with 
his service-connected degenerative disc disease of the 
thoracic and lumbar spine that is separately compensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was afforded a VA general medical examination in 
February 1997.  Low back pain was noted to be chronic and 
constant on a daily basis.  There was no mention of 
associated radiating pain in the legs.  Range of motion (ROM) 
exercises revealed forward flexion to 85 degrees, with pain 
beginning at 45 degrees, extension to 10 degrees, and normal 
rotation.  Straight leg raises were negative.

A joints examination was given in August 1997.  X-rays showed 
a slight amount of disk space narrowing at L4-5 and L5-S1.  
There were no fractures and no spondylolisthesis.  Alignment 
was good, with no scoliosis.  A lumbar spine CT scan showed a 
small central and left side disk bulge at the L4-5 level.  No 
spinal stenosis was identified.  Flexion was to 50 degrees, 
extension to 20 degrees, and lateral flexion to 20 degrees 
bilaterally.  The veteran was able to walk on heels and toes 
with no sign of any weakness.  Disk protrusion was determined 
to be very minimal and questionable as to whether it would be 
causing any nerve root symptoms.  The diagnosis was chronic 
low back pain history.  

The veteran was afforded a VA spine examination in September 
2000.  There was slight diffuse tenderness in the lumbar 
area.  Forward flexion was to 80 degrees, extension was to 20 
degrees, lateral flexion was to 30 degrees bilaterally, and 
rotation was to 20 degrees bilaterally.  The diagnosis was 
degenerative disk disease of the lumbar spine.  X-rays taken 
in October 2000 showed minimal narrowing of the disk space at 
L5-S1 posteriorly, and mild hypertrophic spurring of the T-12 
and L-1 vertebral margins anteriorly.  

Another VA spine examination was conducted in March 2003.  
Examination of the thoracic spine revealed tender spinous 
processes from T8 to T12, and tender, spastic spinous muscles 
on the left adjacent to those vertebrae.  It was reported 
that there did not seem to be any limitation of motion of the 
thoracic spine.  Examination of the lumbar spine showed 
tenderness over the third, fourth, and fifth lumbar vertebral 
spinous processes and the paravertebral muscles on each side.  
Flexion of the lumbar spine was to 50 degrees, extension to 
35 degrees, lateral flexion was 35 degrees to the right and 
33 degrees to the left, and rotation was to 20 degrees 
bilaterally.  Neurological examination revealed deep tendon 
reflexes at the knees and ankles to be present and equal at 
2/5.  There were no sensory changes in the lower extremities.  
Heel and toe standing and walking were satisfactory.  X-ray 
examination revealed good alignment of the lumbar column 
without fracture or dislocation.  There was slight disk space 
narrowing at T12-L1 where there were small anterior 
osteophytes.  There was mild disk space narrowing at L4-5 and 
at L5-S1.  The radiologist's impression was slight disk space 
narrowing, with no significant change since the previous 
study in October 2000.

A September 2003 examination report showed that the veteran 
complained of daily throbbing low back pain, and that, every 
other week, it radiated to the posterior aspect of his right 
leg and lasted for approximately two or three days.  The 
veteran said that he used no medications for his daily pain.  
He reported that, for financial reasons, he had not been off 
from work because of his back.  He reported that, when back 
pain arose, he toughed it out if at work, and he lay down for 
three or four hours if not at work.  

On examination, there was slight lower lumbar area 
tenderness.  ROM testing revealed forward flexion to 90 
degrees, extension to 20 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Deep tendon reflexes were equal and adequate.  Straight leg 
raising was negative.  Heel-to-toe walking and squat-stoops 
were within normal limits.  

Nerve conduction and electromyograph (EMG) studies done in 
October 2003 were reported normal, with no evidence of 
neuropathy, entrapment neuropathies, or right lumbosacral 
radiculopathy.  

Most recently, the veteran was afforded VA spine and 
neurological examinations given in April 2005.  The spine 
examiner noted that the veteran had continued to have 
intermittent problems with his lower back since his in-
service injury.  He reported that he took six to eight pain 
pills per month, that he did not use any type of brace or 
support, and that he saw a chiropractor one to two times per 
month.  He indicated that he was currently working as a 
construction supervisor, and that he had missed one to two 
weeks of work in the preceding year because of his back.  He 
complained of constant pain in the thoracic and lumbar spine, 
rated six on a scale of ten, increasing to eight or nine of 
10 with repeated bending and lifting.  Occasionally, the pain 
was reportedly so bad that the symptoms put him to bed for a 
day or two.  The veteran denied bowel or bladder 
incontinence, but reported some recent incoordination or 
tendency to stub the right toe.  The veteran's primary 
complaint was of pain.  Weakness and incoordination following 
repeated use was a relatively minor complaint.

On examination, the veteran moved about the examination room 
without demonstrable difficulty.  He was able to climb on and 
off the examination table without apparent pain.  Examination 
of the back revealed no scoliosis, no spasm, and no 
tenderness.  The veteran was able to flex to 60 degrees, with 
pain beginning at 45 degrees.  No limits of extension or 
lateral flexion were given, but, on both, pain began at 15 
degrees.  Heel and toe gait were normal, straight leg raise 
was negative, and the deep tendon reflexes were 2 plus 
overall.  The examiner diagnosed degenerative disc disease of 
the thoracic and lumbar spine, and noted that review of the 
veteran's previous evaluations revealed no significant 
changes from the previous examination in March 2003.  

The neurological examination given the same day by another 
examiner noted significant dorsiflexion weakness bilaterally 
in the lower extremities, greater in the right leg than in 
the left.  There was also sensory loss in the L5 distribution 
particularly on the anterior aspect of his foot, again, 
greater in the right leg than in the left.  The examiner's 
impression was that there was evidence of neurological 
disability associated with the service-connected lumbosacral 
and cervical strain.  The disability in his lower extremity 
was associated with sciatic pain and back pain associated 
with activity, and was described as mild.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Degenerative disc disease of the thoracic and lumbar 
spine

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an original 
rating and dissatisfaction with a determination on a later 
filed claim for an increased rating.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's back 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection, December 21, 1996.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statements 
of the case (SSOCs) issued in April 2004 and November 2005.

The first amendment, effective September 23, 2002, involves 
only changes to the rating of intervertebral disc syndrome 
(IVDS), rating this disability based on the occurrence of 
incapacitating episodes.  The second change, effective 
September 26, 2003, renumbered all of the spine diagnostic 
codes, and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  Under the most recent change, 
IVDS, renumbered as Diagnostic Code 5243, may be rated either 
under the new General Rating Formula, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. §  4.71a.

Because both sets of changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

As noted, the veteran's low back disability was initially 
evaluated utilizing Diagnostic Code 5295, lumbosacral strain.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a zero 
percent (non-compensable) rating is for application when 
there are slight subjective symptoms only.  A 10 percent 
rating is for application when there is characteristic pain 
on motion.  A 20 percent rating is for application when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation, the highest available under Diagnostic 
Code 5295, is for application when there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Essentially all of the examinations reported some pain on 
motion, which was the basis for the original 10 percent 
award.  A 20 percent rating is not warranted under the old 
Diagnostic Code 5295 because no spasms have been reported, 
and there has been no reported unilateral loss of lateral 
spine motion in the standing position.  A 40 percent 
evaluation under the old Diagnostic Code 5295 is not 
warranted because none of the criteria for the 40 percent 
rating are met.  

As noted, the RO subsequently reevaluated the veteran's low 
back disability as 20 percent disabling utilizing Diagnostic 
Code 5293, IVDS.  Under the old, pre-September 26, 2003, 
rating criteria, a 10 percent rating is for application when 
there is mild IVDS.  A 20 percent rating is for application 
when there is moderate IVDS as evidenced by recurring 
attacks.  A 40 percent rating is for application when there 
is severe IVDS as evidenced by recurring attacks with only 
intermittent relief.  A 60 percent rating is for application 
when there is pronounced IVDS evidenced by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Taking into account all of the evidence of record, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria required for the 20 percent rating 
found in the old IVDS rating criteria.  What the veteran has 
reported to the various examiners is best described as 
moderate recurring attacks.  A higher, 40 percent, rating is 
not warranted because, while the veteran surely experiences 
back pain associated with his disability, the pain has never 
been described as being so debilitating that he has only 
intermittent relief.  To the contrary, he has described to 
one examiner that he was able to work through his pain and 
had not missed any work because of his pain for a year.  He 
told his most recent examiner that he had missed between one 
and two weeks in the preceding year because of his back.  He 
reported taking only six to eight pain pills per month.  In 
fact, he reported to this examiner that the problems with his 
back had been intermittent since his original injury.  Thus, 
since his original injury, the veteran has had intermittent 
problems with his back, rather than intermittent relief of 
his back problems.  

A higher, 60 percent, rating is not warranted because, while 
the April 2005 neurological examination reported evidence of 
neurological disability associated with the veteran's low 
back disability, it does not rise to the level of pronounced 
disability described by the criteria for a 60 percent rating.  
The veteran's back pain with accompanying shooting sciatic-
type pain was reportedly precipitated with activity, and was 
described as mild in degree.  The sciatic-type pain has not 
been reported as persistent, and the symptoms have not 
included muscle spasms or absent ankle jerk.  Moreover, as 
the discussion in the preceding paragraph shows, the veteran 
has had intermittent problems with his back, rather than 
intermittent relief of his back problems.  It cannot be said, 
therefore, that there is little intermittent relief.

As noted, the September 2002 changes to the criteria for 
rating disabilities of the spine related only to changes to 
the rating of IVDS based on the occurrence of incapacitating 
episodes.  (These changes were essentially untouched by the 
later, September 2003, changes.)  Under the September 2002 
and later rating criteria, a 20 percent rating for IVDS is 
for application when there are incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A higher, 40 percent, 
rating for IVDS is for application under these criteria when 
there are incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A Note accompanying these rating criteria defines 
an incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

Applying the medical findings from the veteran's examinations 
to the September 2002 rating criteria, the Board finds that a 
higher rating is not warranted.  The veteran has reported no 
incapacitating episodes as defined above.  He reported to his 
April 2005 examiner that he had missed one to two weeks of 
work in the preceding year because of his back.  Even if 
these periods of missed work had met the definition of an 
incapacitating episode, which they do not, only a 10 percent 
rating would be warranted under these criteria. 

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.

Here, the veteran's April 2005 spine examination showed 
forward flexion was to 60 degrees, which warrants the 
currently awarded 20 percent evaluation under the new General 
Rating Formula.  A higher award is not warranted because 
forward flexion of the thoracolumbar spine is not limited to 
30 degrees or less, and there is no ankylosis of the 
thoracolumbar spine.  As noted above, an award based on 
incapacitating episodes is not warranted.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's lumbar spin on the most 
recent VA examination.  Weakness and incoordination following 
repeated use was assessed as a relatively minor complaint.  
While pain was noted on ROM exercises, pain was not reported 
as the limiting factor.

In sum, a higher evaluation for degenerative disc disease of 
the thoracic and lumbar spine is not warranted using either 
the old or the new criteria for rating disabilities of the 
spine.

B.  Neurologic disability of the lumbar spine

As noted, the regulations pertaining to evaluation of 
disabilities of the spine were amended twice during the 
pendency of this claim.  The September 2002 changes related 
only to changes to the rating of IVDS based on the occurrence 
of incapacitating episodes.  Those changes also specified 
that evaluation of neurologic disabilities should be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2) (2003).  

The April 2005 neurological examiner found that there was 
evidence of neurological disability associated with the 
service-connected lumbosacral and cervical strain.  The 
examiner reported that here was sensory loss in the L5 
distribution particularly on the anterior aspect of the 
veteran's foot, greater in the right leg than in the left.  
The disability in the lower extremity was associated with 
sciatic pain and back pain associated with activity, and was 
described by the examiner as being mild.    

Neurologic disorders related to the sciatic nerve are 
evaluated utilizing the rating criteria found at Diagnostic 
Code 8520, paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8520 a 10 percent rating is 
for application when there is mild incomplete paralysis.  A 
20 percent rating is for application when there is moderate 
incomplete paralysis.  Here, the April 2005 neurological 
examiner characterized as mild the neurologic disability 
associated with the service-connected lumbosacral and 
cervical strain.  The Board therefore finds that a separate 
10 percent rating is warranted for the veteran's neurologic 
disability associated with the service-connected lumbosacral 
and cervical strain.  A higher evaluation is not warranted 
because the neurological disability has not been described as 
moderate or worse.  This separate rating is effective from 
April 2, 2005, the date that entitlement arose by virtue of 
initial report of the neurological disability on the 
examination given on that date.  38 C.F.R. § 3.400 (2005).  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, June 2003, October 2004, and March 2005.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher evaluation for his low back 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and five SSOCs 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.   As noted, the 
veteran was apprised of the changes in the criteria for 
evaluating disabilities of the spine.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
that issue did not arise until the Board's award of the 
additional separate evaluation for neurological disability.  
Further, since the Board has herein explained the award of 
the effective date for the new separate evaluation, a remand 
for that purpose is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of this 
disability.  VA has no duty to inform or assist that was 
unmet.

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracic and lumbar spine 
from December 21, 1996, is denied.

Entitlement to a separately compensable disability rating for 
neurologic disability associated with the veteran's service-
connected degenerative disc disease of the thoracic and 
lumbar spine is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


